Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 – 3, 6-7, 10-15, 19, 21, 26, 27, 30-31, 33-38, 41 are rejected under 35 U.S.C. 103 as being unpatentable over USP 6248233 to Priggemeyer in view of USP 3890225 to Kajiyama and US 20090101555 to Scarpine with Deano and USP 9631368 to Heo cited to show inherent features of the combination.
USP 6248233 to Priggemeyer describes a device for treating roof runoff to remove heavy metals, e.g., Zn and Cu (col 1 lines 17, 34), the device comprising:
      
    PNG
    media_image1.png
    136
    301
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    102
    317
    media_image2.png
    Greyscale

	a first tube (“outer pipe 11”) adapted to be axially aligned with, and in fluid communication with, an outlet (near pipe section coupler 7) of a downpipe, the first tube (“outer pipe 11”), specifically the annular region within the first tube (“outer pipe 11”) between the first tube (“outer pipe 11”) and the second tube (“inner pipe 10”), containing water-treating media 13:
	a second tube (“inner pipe 10”) in fluid communication1 with the first tube (“outer pipe 11”);
	the first tube (“outer pipe 11”) and second tube (“inner pipe 10”) are arranged such that when a flow of roof runoff from the downpipe is at or below a predetermined flow rate, such as when the flow is so low that all the water flowing down the downspout flows as a falling films along the inside wall of the downspout without forming a liquid stream free-flowing nearer the central portion of the downspout not in contact with the inner wall, the flow of roof runoff is directed into the first tube (“outer pipe 11”) (as indicated by the examiner’s annotation below) (col 2 excerpt from reference is at right),

    PNG
    media_image4.png
    314
    348
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    245
    468
    media_image5.png
    Greyscale

to be treated by the water-treating media 13 contained therein, and when the flow of roof runoff is above the predetermined flow rate, excess flow, i.e., flow that flows nearer the central region of the downspout away from the inner wall, is diverted into the second tube (“inner pipe 10”), and
	wherein the first tube (“outer pipe 11”) comprises a pH adjustment media comprising organic matter.
	The filter material for treating heavy metal-laden roof runoff may be:

    PNG
    media_image6.png
    111
    463
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    327
    466
    media_image7.png
    Greyscale

Crushed calcium carbonate is not described.

    PNG
    media_image8.png
    521
    866
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    235
    858
    media_image9.png
    Greyscale

	It would have been obvious to have substituted crushed calcium carbonate for 
Priggemeyer’s filtration media because Kajiyama suggests flowing roof runoff through a porous bed of calcium carbonate-based media, especially because a
similar approach was used by Scarpine to solve a similar problem of heavy metal-
contaminated road runoff using a similar passive-column and calcium carbonate-based
media.
	Per claim 19, in use, one would have expected small bits of organic matter, e.g., small bits of leaves, dead insects, bird or rodent fecal matter or urine, or like organic matter, to have flowed down with the roof runoff and for at least some of that organic matter to have been trapped by the filter.  These bits of organic one of skill would have expected to find trapped in the filter media are known to be pH-adjusting, as shown by Deano (decaying leaves) and USP 9631368 to Heo (col 1 line 50, bird droppings acidic).  Per claim 21, one would have expected at least some of these pH-adjusting organic matter bits to have lodged themselves in the media bed at a point downstream of at least some of the media pieces.
	Per claim 24, the first tube (“outer tube”) is removable.
	Per claim 26, the filter is adapted to fit within an existing drainpipe.
	Per claim 27, the first tube (“outer pipe 11”) is adapted to receive at its outer radius the inner radius of the downpipe coupler 7 of a downpipe. 
	Per claims 30-31, optimization of the particle size of the calcium carbonate particles would have been obvious because persons of skill knew that there is a tradeoff between surface area for adsorption and pressure drop (or flow) through the filtration media bed.  That is, particle size in a media bed was a known result-effective process or device variable.
	Per claims 35 – 37, the primary reference teaches (at col 2 line 57 and  col 3)

    PNG
    media_image10.png
    69
    458
    media_image10.png
    Greyscale


     
    PNG
    media_image11.png
    63
    445
    media_image11.png
    Greyscale


      
    PNG
    media_image12.png
    159
    463
    media_image12.png
    Greyscale

It would have been obvious to have optimized the size the filter in order to capture as much of the heavy metals as possible without installing a filter bed that was “too large” (judge by capital cost, for example, and to Priggemeyer at col 2/col 3 bridging paragraph regarding filter size) giving due regard for the frequency of bed exhaustion.  These are matters left to the installer/user.  Given that the same filtration bed media is suggested by the prior art as is disclosed by the applicant, the 80% capture performance standard appears to be within the realm of reasonable expectations and therefore obvious in light of the prior art teachings.
	Per claim 38, Priggemeyer discloses at col 4:
	
    PNG
    media_image13.png
    125
    462
    media_image13.png
    Greyscale

Claims 4-5 and 28-29 is rejected under 35 U.S.C. 103 as being unpatentable over USP 6248233 to Priggemeyer, USP 3890225 to Kajiyama, and US 20090101555 to Scarpine with Deano and USP 9631368 to Heo cited to show inherent features of the combination, as applied to claim 19 and claim 21 above, respectively, further in view of USP 6264841 to Tudor.
USP 6264841 to Tudor suggests use of crushed mussel shells.

	Claims 16-17 and 39 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over USP 6248233 to Priggemeyer, USP 3890225 to Kajiyama, and US 20090101555 to Scarpine with Deano and USP 9631368 to Heo cited to show inherent features of the combination, as applied to claim 19 and claim 21, respectively, above, further in view of USP 20200223716 to Chang.
	It was known that hydraulic residence time is an important design parameter for
designing packed beds of porous media. As such, given that saturated hydraulic
conductivity SHC is a known parameter affecting HRT, as shown, for example, by
Chang [0144], it would have been obvious to have selected media having optimized
SHC consistent with the column dimensions and flow characteristics of the Priggemeyer device as modified above.

Objection to Claims Not Rejected over Prior Art
Objection is made to claim 9 and claim 32 for dependence on a rejected base claim, but would be allowable if presented in independent form.
Although the axis of the first/inner tube 13 of Priggemeyer’s Fig. 5 embodiment is parallel to the axis of the downpipe 1, these two axes are not “axially aligned” because 
they are not co-axial.  Water from the outlet end of the elbow section of the downpipe – below a predetermined flow rate – is captured by the first tube / inner pipe 13.  Beyond that flow rate, the flow overflows the bed of filtration heavy metal – adsorbing media such that the excess flows into the second tube / outer pipe 24 and from there to drain 25.

    PNG
    media_image14.png
    706
    821
    media_image14.png
    Greyscale


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The inner and outer tubes are in fluid communication with each other at least for the reason that the top of the inner tube is lower than the upper end of the outer tube thereby permitting fluid communication between the two tubes at at least the region indicated by the examiner’s annotation:
        
    PNG
    media_image3.png
    87
    207
    media_image3.png
    Greyscale